DETAILED ACTION
Claims 1-16 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The August 22, 2019 drawings are objected to for citing “PCT/KR2018/001679” in the upper right-hand corners of each page.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)	A product and a process specially adapted for the manufacture of said product; or
(2)	A product and a process of use of said product; or
(3)	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5)	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows: 
Species A Set, within the species A set, one species election is respectfully required:
Species A.1: claims 2-4 and 7, represented by e.g. Figures 2A-B, wherein “the first and second multi-tabs are located only at regions closer to the case than to the mutual boundary region of the first and second electrode assemblies, respectively” (claim 2); “the first and second multi-tabs are extended to the electrode terminals from regions closer to the case than to the mutual boundary region of the first and second electrode assemblies, respectively” (claims 3 and 7); and “the first multi-tab is positioned between the first winding center and the first long side portion, and the second multi-tab is positioned between the second winding center and the second long side portion” (claim 4).

Species A.2: claims 5-6, 8, and 16, represented by e.g. Figures 3A-B, wherein “the first and second multi-tabs are located only at regions closer to the mutual boundary region than to the case” (claim 5) and “the first and second multi-tabs are extended to the electrode terminals from regions closer to the mutual boundary region than to the case” (claims 6 and 16); and, “the first multi-tab is positioned between the first winding center and the mutual boundary region, and 

Species A.3: claim 9, represented by e.g. Figures 3A-B, wherein “the first and second multi-tabs include outer multi-tabs located in regions closer to the case than to the mutual boundary region, and inner multi-tabs located in regions closer to the mutual boundary region than to the case, respectively.”

Species B Set, within the species B set, one species election is respectfully required:
Species B.1: claim 10, wherein “the insulating layer includes an insulating organic material;”

Species B.2: claim 11, wherein “the insulating layer includes an insulating inorganic material;” and,

Species B.3: claim 12, wherein “the insulating layer includes an inorganic filler and an organic binder.”

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 1 and 13-15 are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features since the common technical feature in all groups is the limitations of claim 1. 
However, this element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art. Cho et al (US 2016/0036009) teaches a secondary battery with two electrode assemblies (e.g. items 110A and 110B) enclosed within a housing comprised 
A telephone call was made to Mr. Peter Hsueh on April 12, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723